Citation Nr: 1503084	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-23 981	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.  He died in December 2010.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO in Milwaukee, Wisconsin, inter alia, denied service-connected burial benefits.  In May 2011, the appellant filed a notice of disagreement (NOD) limited to that issue.  A statement of the case (SOC) was issued in June 2012, and the appellant filed a statement accepted in lieu of a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.

During the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Nashville, Tennessee, which has certified the appeal to the Board.  

In March 2014, the appellant and her son testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is also a paperless, electronic Virtual VA file associated with this appeal.  The electronic file includes additional materials, including the transcript of the March 2014 Board hearing, which the Board has reviewed.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

To establish entitlement to service-connected burial benefits, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to the Veteran's death.  38 U.S.C.A. §§ 1310, 2307 (West 2014); 38 C.F.R. § 3.312 (2014).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

In this case, the evidence reflects that the Veteran died in December 2010.  His death certificate indicates that the immediate cause of his death was cardiopulmonary arrest due to, or as a consequence of, end-stage heart disease.

At the time of his death, the Veteran's only service-connected disability was triple arthrodesis of the left foot, evaluated as 30 percent disabling from February 3, 1971 (with a temporary total (100 percent) rating for a period of convalescence following surgery on the left foot, effective March 16, 1971 to September 30, 1971 (see 38 C.F.R. § 4.30)).

The Veteran was also in receipt of VA compensation under 38 U.S.C.A. § 1151 for neuropathies of the bilateral upper and lower extremities.  However, a claim for service-connected burial benefits cannot be premised on disabilities compensated "as if" service connected under § 1151.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994).  Thus, in order to award service-connected burial benefits in this case, the evidence must establish either that the service-connected triple arthrodesis of the left foot caused or contributed substantially to the Veteran's death, or that the principal or contributory cause of his death was otherwise due to a disease or injury incurred in or aggravated by service.

The appellant has asserted, in effect, that the Veteran's "service connected" disabilities put undue stress on his heart and caused or substantially contributed to his death from cardiac arrest.  The appellant includes in that description the neuropathies for which the Veteran was in receipt of compensation under 38 U.S.C.A. § 1151; which, as noted, cannot serve as the basis of an award of service-connected burial benefits under applicable law.

In the context of a claim involving service connection for the cause of a veteran's death, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim under 38 U.S.C.A. § 5103A(a).  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under this standard, VA is excused from providing assistance, such as an examination, only "when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a)(2)).

In the present case, no medical opinion has been sought or obtained with respect to the likelihood that the service-connected triple arthrodesis of the Veteran's left foot caused or contributed substantially to his death (by, for example, placing "undue stress" on his heart, as the appellant alleges), or that the principal or contributory cause of his death was otherwise due to a disease or injury incurred in or aggravated by service.  Because the Board cannot conclude that there is "no reasonable possibility" that such an opinion could aid in substantiating the appellant's claim, an opinion must be procured.  38 U.S.C.A. § 5103A(a)(2) (2014).

Prior to arranging to obtain an opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Memphis, Tennessee, were most recently associated with the claims file on June 8, 1999.  The appellant and her son have indicated that the Veteran received VA treatment after that date, and that he was under the care of a cardiologist.  Indeed, the appellant indicated in August 2012 that she was attempting to obtain the records of the Veteran's treatment from the Memphis VAMC "so that I may properly respond to the BVA claim."  However, no VA treatment records dated subsequent to June 8, 1999, are currently in the claims file.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran from June 1999 to December 2010.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant provide, or provide appropriate authorization to obtain, any outstanding private medical records, including copies of any relevant records pertaining to the Veteran's emergency treatment at Baptist Memorial Hospital in Union City, Tennessee, in December 2010.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Memphis VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran from June 1999 to December 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records pertaining to the Veteran's emergency treatment at Baptist Memorial Hospital in Union City, Tennessee, in December 2010.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, obtain all identified records-to include copies of any relevant records from Baptist Memorial Hospital-following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between service or service-connected disability and the Veteran's death.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin (in particular, triple arthrodesis of the left foot) caused, or contributed substantially or materially to, the Veteran's death.  In so doing, the physician should consider and discuss the appellant's assertions to the effect that the Veteran's service-connected disability caused or contributed substantially to his death by placing "undue stress" on his heart.

In rendering the requested opinion, the physician should specifically address the likelihood and extent to which the Veteran's left foot arthrodesis was related to his death.  The physician must consider and discuss the service treatment records, the Veteran's certificate of death, and all pertinent medical reports of record.

The physician should disregard the effects of the neuropathies of the Veteran's bilateral upper and lower extremities, for which he was in receipt of compensation under 38 U.S.C.A. § 1151, but was not service connected; inasmuch as the law prohibits their consideration in the context of the benefit currently being sought. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

